ORDER

PER CURIAM.
Christy Stringfellow (“Defendant”) appeals from the judgment after a bench trial finding her guilty of one count of child *441endangerment in the first degree in violation of section 568.045 RSMo 2000. Defendant contends that the trial court erred in overruling her motion for acquittal at the close of the evidence in that the State of Missouri (“State”) failed to prove its case beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).